UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 10, 2011 MEDTOX SCIENTIFIC, INC. (Exact name of registrant as specified in its charter) Delaware 1-11394 95-3863205 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 402 West County Road D, St. Paul, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (651) 636-7466 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On February 10, 2011, MEDTOX Scientific, Inc. held its quarterly conference call and announced results for the fourth quarter and year ended December 31, 2010, as described in the conference call script attached as Exhibit 99.1. - 2 - Item 9.01.Financial Statements and Exhibits. (c) Exhibits. The following exhibit is filed as part of this report: ExhibitNo. Description MEDTOX Scientific, Inc. conference call script dated February 10, 2011. - 3 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDTOX Scientific, Inc. Date:February 16, 2011By:/s/ Richard J. Braun Name:Richard J. Braun Title:Chief Executive Officer - 4 - INDEX TO EXHIBITS ExhibitNo. Description MEDTOX Scientific, Inc. conference call script dated February 10, 2011. - 5 -
